The Disciplinary Review Board having filed with the Court its decision in DRB 17-277, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), Robert S. Shiekman of Atlantic City , who was admitted to the bar of this State in 2008, should be reprimanded, based on his guilty plea to assault by auto, **168in violation of N.J.S.A. 2C:12-1c (2), and driving while intoxicated, in violation of N.J.S.A. 39:4-5, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness of fitness as a lawyer in other respects);
And the Disciplinary Review Board having further concluded that respondent should submit to random urine testing for a two-year period, and provide proof to the Office of Attorney Ethics that he continues to participate in substance abuse counseling;
And good cause appearing;
It is ORDERED that Robert S. Shiekman is hereby reprimanded; and it is further
ORDERED that Robert S. Shiekman submit to random urine testing for a period of two years and provide proof to the Office of Attorney Ethics that he continues to participate in substance abuse counseling, until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.